Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicants’ remarks regarding claims 1 and 18:

    PNG
    media_image1.png
    118
    800
    media_image1.png
    Greyscale

	The examiner considers the applicants’ position, but based on the amendments made to claims 1 and 18, these remarks are now considered moot under new grounds of rejection as taught by references Yee (US 2006/0291868) in view of Kim (US 2013/0011138) as posted in the updated office action below.
Claim Suggestion
Claim 18 currently states outputting a single electrical output signal but doesn’t state what the single electrical signal represents as made clear in claim 1. The applicant is requested to incorporate such limitations within claim 18 in order to both clarify the scope of claim 18 and also remain consistent with the scope of the invention. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 states “wherein the detector is configured to remove a substantial portion of the frequency bandwidth of the optical data signal”. Page 14, lines 12-15 of the submitted disclosure states “Pilot extraction 1020 applies narrow band-pass filtering…to isolate the pilot band and substantially reject the data band”. The pilot extraction 1020 is part of the DSP 630 but as per the claim language the removal process of the data band is performed by the detector.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
based on about a half of the bandwidth”. It is not clear what “based on about a half of the bandwidth” i.e. what does “based on about a half” quantify to? Does it include less than half or more than half?
Claim 11 states, “wherein the two photodiodes”. Claim 11 depends on claim 1 which states in line 4, “generated by one or two photodiodes”. The examiner selects “one photodiode” from this limitation for examination purposes and based on this choice, there is insufficient antecedent basis for the limitations of claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8, 10, 12, 14-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 2006/0291868) in view of Kim (US 2013/0011138).
Regarding claim 1, Yee teaches an apparatus comprising an optical data receiver (Fig. 1, receiver 130) that comprises: a detector to output a single electrical signal (Fig. 1, output from detector 137) in response to one or more combinations of an optical data signal and an optical frequency reference (Fig. 1, data signal from transmitter 110 and frequency reference from LO 132), the single electrical signal representing a photocurrent generated by one photodiode of the detector (paragraph [0064], square law detector 137 preferably is a PIN diode…), the optical data signal having a data component produced by data-modulating an optical carrier (Fig. 10, information signal modulated using carrier 112) and a pilot peak produced by modulating the optical carrier with a pilot frequency tone (Fig. 10, pilot freq tone from Tone generator…also see pilot peak in spectrum 1040 (paragraph [0084]); paragraph [0038], Fig.10 is another embodiment of transmitter 110 using pilot tones); and a digital signal processor connected to receive digital measurements of the photocurrent at a sequence of times (Fig. 1, DSP signal extractor 190 receives the measurements at a sequence of times when the detector detects the input signal), the digital signal processor (paragraph [0073], Fig. 6 is a block diagram of 690 of signal extractor 190…implemented by a DSP chip…) being configured to recover a data stream of an the optical data signal from the digital measurements (paragraph [0074], signal extractor 690 recovers the information signal 140 from electrical signals 150…).
	Yee doesn’t explicitly teach wherein the digital signal processor is configured to adjust said digital measurements to compensate for a frequency offset of the optical carrier with respect to the optical frequency reference based on evaluations of a phase or a frequency of the pilot peak.
	Kim teaches wherein the digital signal processor (Fig. 7, DSP 710) is configured to adjust said digital measurements to compensate for a frequency offset of the optical carrier with respect to the optical frequency reference based on evaluations of a phase or a frequency of the pilot peak (paragraph [0048], frequency offset correction module…which compensators for frequency offset due to frequency mismatch between the transmitter laser and the local-oscillator laser…The frequency offset may be compensated by transmitting a pilot tone that includes information about its carrier frequency. By comparing the received frequency of the pilot tone to the known carrier frequency to determine a freq difference…the freq offset correction module may compensate for the frequency drift).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Yee and incorporate the compensation functionality as taught by Kim in order to properly recover the transmitted optical signals.
Regarding claim 3, Yee in view of Kim teaches the apparatus of claim 1, wherein Yee teaches the pilot peak has a center frequency located near an edge of a frequency spectrum of the data component (Fig. 10, sideband 1048 has pilot peak near an edge of the data component 1044).
Regarding claim 6, Yee in view of Kim teaches the apparatus of claim 1, wherein the digital signal processor is configured to recover the data stream based on about a half of the bandwidth of the data component (Yee: paragraph [0096], last 5 lines, the resulting composite signal would occupy half the spectral bandwidth…i.e. the recovery will be based on half the spectral bandwidth).  
Regarding claim 8, Yee in view of Kim teaches the apparatus of claim 1, wherein Yee teaches the optical data receiver is a direct-detection optical receiver (Fig. 1, receiver 130).  
Regarding claim 10, Yee in view of Kim teaches the apparatus of claim 1, wherein Yee teaches the optical data receiver comprises a laser source configured to generate the optical frequency reference (Fig. 1, Freq ref output from LO 132).  
Regarding claim 12, Yee in view of Kim teaches the apparatus of claim 1, wherein Yee teaches the optical frequency reference is frequency-separated from a spectrum of the optical data signal (Fig. 1, spectrum 160 shows that the LO freq is frequency separated from the spectrum of the data signal).  
Regarding claim 14, Yee in view of Kim teaches the apparatus of claim 1, wherein Kim teaches the digital signal processor comprises a phase-correction circuit (Fig. 7, phase correction circuit 730) configured to reduce effects of relative phase noise between the optical frequency reference and the optical carrier based on evaluations of the phase of said pilot peak from the digital measurements (paragraph [0056], lines 1-5).  
Regarding claim 15, Yee in view of Kim teaches the apparatus of claim 1, wherein Kim teaches the digital signal processor comprises an electronic dispersion compensator to at least partially compensate for distortions of the optical data signal caused by chromatic dispersion (paragraph [0024], in the optical system, chromatic dispersion…of the transmission system may be estimated and mitigated).  
Regarding claim 16, Yee in view of Kim teaches the apparatus of claim 1, wherein Yee teaches the digital signal processor comprises one or more digital filters (Fig. 6, filter 610) configured to select from the digital measurements a signal component thereof representing a non-vestigial modulation sideband of the optical carrier (paragraph [0074], Filter 610 frequency filters one of the sidebands from signal 150. In this example, signal 150 includes two sideband 154…Bandpass filter 610 passes the upper band 154U (i.e. filters the non-vestigial sideband)).  
Regarding claim 22, Yee in view of Kim teaches the apparatus of claim 1, wherein Yee teaches the one photodiode is connected in a single-ended electrical configuration (Fig. 1, single ended output from 137); and Kim teaches wherein the digital signal processor is capable of estimating a phase of the optical data signal by processing the digital measurements (paragraph [0056], lines 1-5).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 2006/0291868) in view of Kim (US 2013/0011138) in further view of Yu (US 2019/0132164).
Regarding claim 2, Yee in view of Kim teaches the apparatus of claim 1.
Yee in view of Kim doesn’t teach wherein the data-modulation is according to a pulse- amplitude modulation constellation having at least four symbol values.
Yu teaches wherein the data-modulation is according to a pulse- amplitude modulation constellation having at least four symbol values (paragraph [0022], DD system using PAM-4 modulation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Yee in view of Kim and incorporate 4PAM modulation as taught by Yu since pulse amplitude modulation provides low implementation complexity thereby helping to reduce the complexity of the system (Yu: paragraph [0022]).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 2006/0291868) in view of Kim (US 2013/0011138) in view of Akimoto (US 2003/0039010).
Regarding claim 4, Yee in view of Kim teaches the apparatus of claim 1.
Although Yee in view of Kim teaches the receiver to output the single electrical signal, Yee in view of Kim doesn’t teach wherein the detector is configured with a lower bandwidth than a bandwidth of the one or more combinations.  
Akimoto teaches a configuration wherein the receiver is configured with a lower bandwidth than a bandwidth of the optical bandwidth (paragraph [0013], optical receiver has an extremely narrow bandwidth relative to the optical bandwidth).
It would have been obvious to one of ordinary skill in the art to modify the detector taught by Yee in view of Kim and incorporate the configuration of the receiver/detector taught by Akimoto as this would improve the accuracy of the transmitted input signal detection.
Regarding claim 5, Yee in view of Kim teaches the apparatus of claim 1.
Yee in view of Kim doesn’t teach wherein the detector is configured to remove a substantial portion of a frequency bandwidth of the optical data signal.
Akimoto teaches a configuration wherein the receiver is configured to remove a substantial portion of a frequency bandwidth of the optical data signal (paragraph [0013], optical receiver has an extremely narrow bandwidth relative to the optical bandwidth, most…).
It would have been obvious to one of ordinary skill in the art to modify the detector taught by Yee in view of Kim and incorporate the configuration of the receiver/detector taught by Akimoto as this would improve the accuracy of the transmitted input signal detection.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 2006/0291868) in view of Kim (US 2013/0011138) in view of Randel (US 2016/0127049).
Regarding claim 9, Yee in view of Kim teaches the apparatus of claim 8.
Yee in view of Kim doesn’t teach wherein the digital signal processor comprises an a signal-to-signal beat interference (SSBI)-estimation circuit.  
Randel teaches wherein the digital signal processor comprises an a signal-to-signal beat interference (SSBI)-estimation circuit (Fig. 1, signal processor 170; paragraph [0030], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dsp taught by Yee in view of Kim and incorporate the SSBI estimation circuit taught by Randel in order to reduce/eliminate the SSBI generate upon direct detection of the received optical signal (Randel: paragraph [0024], line 1-3).  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 2006/0291868) in view of Kim (US 2013/0011138) in view of Ibragimov (US 2019/0181962).
Regarding claim 11, Yee in view of Kim teaches the apparatus of claim 10.
Yee in view of Kim doesn’t teach the two photodiodes are electrically connected to form a balanced pair of photodiodes and optically connected to receive light from the laser source through an optical hybrid; and wherein the detector comprises an electrical amplifier connected to a common electrical terminal of the balanced pair of photodiodes to generate the single electrical signal.
Ibragimov teaches wherein a detection portion of a coherent receiver comprises two photodiodes that are electrically connected to form a balanced pair of photodiodes and optically connected to receive light from the laser source through an optical hybrid; and wherein the detector comprises an electrical amplifier connected to a common electrical terminal of the balanced pair of photodiodes to generate the single electrical signal (paragraph [0008], a 90 degree optical hybrid may be used and is coupled by a downstream pair of balanced photo detectors and an amplifier such as a TIA).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the front end circuit taught by Yee in view of Kim and incorporate the components of the front end circuit taught by Ibragimov so that the converted electrical signals can be amplified thereby reducing loss during optical to electrical conversion in the photodiodes.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 2006/0291868) in view of Kim (US 2013/0011138) in view of Soares Luis (US 2021/0036798) hereon referred to as Soares.
Regarding claim 17, Yee in view of Kim teaches the apparatus of claim 16.
Yee in view of Kim doesn’t teach wherein at least one of the one or more digital filters is configured to perform a Hilbert transform.  
Soares teaches at least one of the one or more digital filters is configured to perform a Hilbert transform (Fig. 6; paragraph [0046]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the digital signal processor as taught by Yee in view of Kim and incorporate a digital filter to perform a Hilbert transform as taught by Saores since Hilbert transforms can be useful for instantaneous frequency extraction thereby improving the efficiency of the receiver. 
Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 2006/0291868) in view of Akimoto (US 2003/0039010).
Regarding claim 18, Yee teaches an apparatus comprising an optical data receiver (Fig. 1, receiver 130) that comprises a front-end circuit connected to a signal processor (Fig. 1, signal processor 190), the front-end circuit including a detector configured to generate a single electrical output signal (Fig. 1, output from detector 137) in response to an optical input signal applied thereto (Fig. 1, input to receiver 130), the input signal comprising one or more combinations of the optical input data signal and an optical reference oscillator (Fig. 1, data signal from transmitter 110 and frequency reference from LO 132), and modulation sidebands of an optical carrier (Fig. 10, information signal modulated using carrier 112), the single electrical output signal representing a photocurrent produced by one photodiode of the detector (paragraph [0064], square law detector 137 preferably is a PIN diode…); and wherein the signal processor (paragraph [0073], Fig. 6 is a block diagram of 690 of signal extractor 190…implemented by a DSP chip…) is capable of estimating an optical field of the optical input signal by processing digital measurements of the photocurrent using a signal component thereof corresponding to an optical pilot present in the optical input signal (Fig. 6, optical field output from extractor 690; paragraph [0074], signal extractor 690 recovers the information signal 140 from electrical signals 150…).  
Yee doesn’t teach wherein the front-end circuit is configured to remove a substantial portion of a frequency bandwidth of the input signal.
Akimoto teaches a configuration wherein the receiver is configured to remove a substantial portion of a frequency bandwidth of the optical input signal (paragraph [0013], optical receiver has an extremely narrow bandwidth relative to the optical bandwidth, most…).
It would have been obvious to one of ordinary skill in the art to modify the detector taught by Yee and incorporate the configuration of the receiver/detector taught by Akimoto as this would improve the accuracy of the transmitted input signal detection.
Regarding claim 19, Yee in view of Akimoto teaches the apparatus of claim 18, wherein Yee teaches the optical data receiver is a direct- detection optical receiver (Fig. 1, receiver 130).  
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 2006/0291868) in view of Akimoto (US 2003/0039010) in view of Kim (US 2013/0011138).
Regarding claim 20, Yee in view of Akimoto teaches the apparatus of claim 18.
Yee in view of Akimoto doesn’t teach wherein the signal processor comprises a phase- correction circuit configured to reduce effects of relative phase noise between the optical reference oscillator and the optical carrier based on said signal component.  
Kim teaches wherein the signal processor comprises a phase- correction circuit (Fig. 7, phase correction circuit 730) configured to reduce effects of relative phase noise between the optical reference oscillator and the optical carrier based on said signal component (paragraph [0056], lines 1-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Yee in view of Akimoto and incorporate the correction functionality as taught by Kim in order to properly recover the transmitted optical signals.
Regarding claim 21, Yee in view of Akimoto teaches the apparatus of claim 18.
Yee in view of Akimoto doesn’t teach wherein the signal processor is capable of estimating a phase of a data component of the optical input signal by processing the digital measurements.  
Kim teaches the signal processor is capable of estimating a phase of a data component of the optical input signal by processing the digital measurements (paragraph [0056], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Yee in view of Akimoto and incorporate the estimation functionality as taught by Kim in order to properly recover the transmitted optical signals.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637